Citation Nr: 1601948	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  07-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent from November 1, 2008 to June 28, 2014 and in excess of 40 percent thereafter for a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2011.  A transcript is of record.

This claim was previously before the Board in November 2010 and June 2011, at which time the Board remanded it for additional development.  In a January 2013 decision, the Board denied entitlement to an initial evaluation in excess of 10 percent prior to November 2008, and in excess of 20 percent from November 1, 2008 for a lumbar strain.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication as to the rating after November 2008.  In a December 2013 Order, the Court granted the motion, vacated the Board's January 2013 decision as it pertained to this period, and remanded this case to the Board for readjudication.  

This claim was again before the Board in May 2014, at which time the Board remanded it for additional development.  In a September 2014 rating decision, the Appeals Management Center increased the evaluation to 40 percent effective June 28, 2014.  In a November 2014 decision, the Board denied the entitlement to an initial evaluation in excess of 20 percent from November 1, 2008 to June 28, 2014 and in excess of 40 percent thereafter for a lumbar strain.  The Veteran subsequently appealed the decision to the Court.  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an October 2015 Order, the Court granted the motion, vacated the Board's November 2014 decision, and remanded this case to the Board for readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2015 joint motion, it was determined the Board relied on an inadequate examination report in rendering its decision.  The June 2014 VA examination was considered inadequate because the examiner did not explain whether there were additional functional limitations due to pain or weakness.  The examination report also was also considered inadequate because of an internal inconsistency.  It stated that the Veteran was "exquisitely limited in his motion due to pain" and that range of motion was "so limited that it does not get worse with repetitive motion."  However, the examiner also indicated that there was not functional loss and/or functional impairment of the thoracolumbar spine.  Therefore, the Veteran must be scheduled for another VA examination.

Also, VA treatment records to August 2015 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from August 2015 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of any additional health care providers who have recently treated him for his service-connected lumbar strain that he wants VA to consider.  After securing any necessary releases, the RO should request any records identified.

2.  Obtain any VA treatment records relating to treatment of the Veteran's lumbar spine dated since August 2015.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his lumbar strain.  The examiner should review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  The examiner should describe any additional functional loss pertaining to the service-connected lumbar strain due to pain or weakness, and should document all objective evidence of those symptoms.  If the additional functional loss due to pain or weakness cannot be expressed without resorting to speculation, the examiner should explain why that is so.  

4.  After the above has been completed, readjudicate the claim.  If the decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




